                   DAVID B. SHANIES LAW OFFICE
                                                                    411 Lafayette Street
                                                                              Sixth Floor
                                                              New York, New York 10003
                                                                        t: (212) 951-1710
                                                                        f: (212) 951-1350
                                                                  www.shanieslaw.com


                                             July 22, 2020


BY ECF

The Honorable Sanket J. Bulsara
United States Magistrate Judge
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Polanco v. City of New York et al., No. 19-CV-4623 (DLI) (SJB)

Dear Judge Bulsara:

               I write on behalf of the Estate of Layleen Cubilette-Polanco and Aracelis Polanco,
the estate’s administrator and Layleen’s mother, in response to the Court’s Order entered July
20, 2020, about next week’s settlement conference. The Court’s Order directed us to “provide
an email address (for both counsel and a client representative)” as well as a phone number.

               Three attorneys will appear for the Plaintiff at the settlement conference:

               David B. Shanies              david@shanieslaw.com
               Joel A. Wertheimer            joel@shanieslaw.com
               Deborah I. Francois           deborah@shanieslaw.com

                Ms. Polanco has asked Layleen’s siblings, Melania Brown and Salomon
Cubilette-Polanco, to join her for the conference. I respectfully request that we not be required
to file their email addresses publicly, but rather that the Court send the conference information
to me, so that I may share it with the Polanco family.

               I can be reached by cell phone at (646) 515-2151.

                                             Respectfully submitted,




                                             David B. Shanies
